Gray, C. J.
Trial by jury having been waived, all questions
of law and fact were to be determined by the presiding judge in the first instance. Upon all matters of fact his determination was final, and every reasonable inference is to be made in favor of his finding. The evidence reported warranted the judge in deciding that the defendant’s second refusal to return the property, like his first refusal, was merely a refusal to take it back to the plaintiff’s house, and that the defendant did not claim any right to retain it as his own, and did no act amounting to a conversion.

Exceptions overruled.